Allowable Subject Matter

Remarks
	Examiner notes that two sets of claim amendments were filed on 8/5/21.  However, one of the two sets is the previously filed claim set, while the other includes new amendments and thus is interpreted as the current claim set.  To maintain clarity of the record, the currently pending claim set (i.e., allowable subject matter) is attached to this Office Action and annotated as “OK TO ENTER”.  No Examiner’s Amendment is required.

Reasons for allowance
Claims 1-3, 6, 12, 15, 19, 23, and 25-36 are allowed.  The claim and drawing amendments filed 8/5/21 overcome the previous claim and drawing objections and claim rejections under 35 USC 112(b).  The previous rejection under 35 USC 103 is withdrawn, as indicated by the indication of allowable subject matter in the Office Action mailed on 4/2/21.  There are no further pending objections or rejections.  Therefore, the application is in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JAMES B HULL/             Primary Examiner, Art Unit 3715